DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of Group 1 and the species of a method of preventing the common cold (claim 1), oral administration (claim 2), vitamin D3, more specifically 1,25-dihydroxy vitamin D3 (which is the biologically active form) (claims 8 and 9), as the type of vitamin D, the probiotic bacterium Bifidobacterium lactis (claims 12-14), capsule formulation (claim 17 and 18) and prebiotic as the fourth component in the composition administered in the method (claim 19) in the replies filed on May 19 and August 11, 2022 are acknowledged.  Claims 2, 8, 9, 18, 19, 22 and 23 have been amended.  Claims 20, 21 and 24 have been canceled.  No claims have been added.  Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, a non-elected Group, there being no allowable generic or linking claim.  Accordingly, claims 1-19, 22 and 23 are examined on the merits herewith.
In reply to Applicants’ traversal of the restriction requirement, the traversal seems to pertain only to the species restrictions.  As previously discussed, each species has a different structure and different biological, chemical and pharmaceutical/medical properties.  The species are sets of things that vary widely, and none of the species, particularly as sets of alternatives, are special (novel and not obvious).  Further, burden of search and examination are not criteria in a 371 restriction.  Nevertheless, under the harsh new rules beginning in Fiscal Year 2021, examiners’ examining time was cut by 20-25%, and examiners no longer receive cases that are their own subject matter via specialized/trained docketers.  They are docketed cases via a software program (P*) and receive random subject matter.  Consequently, doing extra work is very much an undue burden.  The restriction requirement is deemed proper and is made final.  
Claim Objections
Claims 12-14 are objected to because of the following informalities.  Appropriate correction is required.  The claims recite Latin phylogenetic terms for the bacteria listed, genera and species, that should be italicized.  Also, claim 12 should be amended to recite that the formulation comprises one or more probiotic bacterial genera selected from the group consisting of ...  and Bacillus, and Escherichia coli 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite and ambiguous, because they do not recite how much of the composition is administered in the method, or how much of each component in the composition is administered in the method.  Any amount barely detectable above zero, i.e., not a therapeutically effective amount, of the probiotic bacteria and/or the vitamin C and/or the vitamin D may be administered.  It cannot be determined whether or not the claimed method requires the administration of a therapeutically effective amount of the composition comprising the probiotic bacteria, the vitamin C and vitamin D.  Clarification and appropriate correction are required.  
Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a common cold, or reducing the duration or the severity of the common cold, or the severity of the symptoms of the common cold, does not reasonably provide enablement for a method of preventing the common cold.  This enablement problem has been discussed previously, in the restriction requirement Office action.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406).  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  The Wands factors relevant to this case are discussed below.
1.  Breadth of the claims
The claims are very broad because they recite a method of preventing the common cold.  Many cold remedies exist, but the common cold cannot be prevented in real life.  
3.  The state of prior art
	Horn (US 2016/0192689 A1), cited in Applicants’ IDS, discloses a composition, a functional food composition, that can treat the symptoms of the common cold and reduce the incidence of the common cold (see paragraphs 4-6, 140, 145, 146, 203, 265, 344, 424 and 430, especially paragraphs 145 and 424).  This composition comprises therapeutically effective amounts of one or more probiotic bacteria, in an amount of 1-100 billion CFU, that can be a Bifidobacterium, or Bifidobacterium lactis, or B. breve or B. longum  (see paragraphs 4, 5, 140, 199, 202, 203, 418, 423-425, 429 and 430), and the combination of vitamin C and 1,25-dihydroxyvitamin D3, calcitriol, the physiologically active form (see paragraphs 265 and 344) and a prebiotic (see paragraphs 6, 205, 206).  The composition strengthens the immune system and decreases the severity of pathogenic infection (see paragraph 14).  
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that the common cold can be prevented.  
6 and 7.  The amount of guidance present, including working examples
	In paragraphs 80 and 81, the specification discloses that the Inventor consumed, twice a day with food for two years, a composition comprising therapeutically effective amounts of a combination of 10 probiotic bacteria and vitamin C and vitamin D.  He did not catch a cold in that time.  His wife, after starting to get a cold, took this composition twice a day for a week, and the cold went away.  The Inventor compared the two of them to 10 other people who had five to ten colds in this same two-year period.  
	These events do not demonstrate that the claimed method is enabled for several reasons.  First, the claims are extremely broad and do not recite that the composition administered in the method contains a therapeutically effective amount of anything.  This composition may contain any amount of one probiotic bacterium that is barely detectable above zero, along with amounts of vitamin C and vitamin D that are barely detectable above zero.  Second, the Inventor’s home remedy comprises ten probiotic bacteria, named by genus and species.  The claims recite any probiotic bacteria, i.e., two or more cells of any one species or strain of a probiotic bacterium.  Third, the Inventor’s study/experience did not involve a statistically significant number of subjects, test subjects and control subjects.  There were two test subjects, compared to ten people who received nothing, not a placebo formulation.  Fourth, apart from the extremely low number of people- two test subjects, compared to ten friends and family who received nothing-  each person was subjected to a number of different environments, each environment containing different microorganisms.  Conditions were not controlled at all.  For example, the children went to school, and maybe to day care and playgrounds, and were exposed to many more germs than the adults, or some of the adults.  Some of the untreated adults may have used public transportation regularly, or regularly interacted with a large number of strangers, and were thus exposed to a wide variety of germs.  The Inventor and his wife may have spent most of their time at home or alone in an office.  These paragraphs are anecdotal and do not disclose scientific studies/experiments that demonstrate that Applicants’ method, as claimed, is enabled.  
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove prevention of the common cold, many experiments would have to be conducted under a wide range of conditions.  In these experiments, to demonstrate prevention, many different compositions comprising therapeutically effective amounts of different probiotic bacteria and vitamin C and vitamin D would have to be administered to healthy subjects (people/subjects who are at least healthy with respect to not suffering from a common cold), and to subjects who are infected with a cold virus and suffering from a common cold.  Matched cohorts of these subjects (with respect to gender, age, diet, exercise habits, lifestyle, ethnic background and medical problems and conditions), subjects with the same risk factors who do not have colds, would have to receive a placebo.  All the subjects would have to be followed over a period of time, and the prevention of the common cold would have to be ascertained in a quantitative manner.  The essential element towards the validation of a preventive therapeutic is the ability to test the therapeutic composition on healthy subjects (at least with respect to not having a cold) and uninfected subjects (uninfected with cold viruses) and link those results with subsequent biological or medical confirmation of the absence of disease.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the prevention of a disease is the essence of a valid preventive agent.  Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone having the disease.  Prevention must also be confirmed in the presence of the disease.  That is, the therapeutic composition would have to be administered to subjects who suffer from a cold, followed by the showing that the disease/cold disappears and the subjects become healthy.  
These types of experiments and data are missing from the specification.  Thus, it cannot be predicted that the claimed method can be performed.  A great deal of guidance is needed to establish prevention because the claims recite preventing the common cold, in anyone.  Even if preventing the disease could be shown in one subject, or a handful of subjects, without a very large amount of data, such a result could not be expected in a different subject.  Without sufficient guidance, which has not been provided, the claimed method is unpredictable, and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-08-17